Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “feed trough” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
It is unknown how big or small these feed troughs are in relation to newly hatched chicks or reptiles, in which their supposed to feed from. It is also unknown if these troughs would be able to fit both feed and water or how they would fit in the transportation mechanisms when transporting said chicks or reptiles.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1, 3-10, and 12-22 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 1 recites “preferably also water for consumption and digestion by newly hatched birds or newly hatched reptiles undergoing incubation; and/or birds and reptiles, preferably baby birds and baby reptiles, being transported after incubation, preferably immediately or soon after incubation, comprising the step of” which is indefinite. Use of the word “preferably” does not have a clear scope for what is being claimed, leaving the interpretation to the reader, making it indefinite. All recitation of the word “preferably” in claims 12-20 and 22 are likewise rejected, and dependent claims fail to cure the deficiency.

	Claim 1 also recites “providing, to the birds or reptiles, edible insects or their parts or both in feed troughs during the incubation or transport of the birds or reptiles” which is indefinite. It is unknown how birds or reptiles are supposed to make use of insects or their parts during incubation. When incubation in a broad sense refers to the growth of the embryo inside or within the egg. All recitation of the word “incubation” in claims 10, 14, 17-19, and 22 are likewise rejected, and depended claims fail to cure the deficiency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, 13-15, 17-20, and 22 are rejected under 35 U.S.C 103 as being unpatentable over Foreman et al. (US 20140238308 A1) in view of Leonard et al. (WO 0074693 A2) 
Regarding claim 1, Foreman et al. discloses a method for providing food and preferably also water for consumption and digestion by newly hatched birds or newly hatched reptiles undergoing incubation and/or birds and reptiles, preferably baby birds and baby reptiles, being transported after incubation, preferably immediately or soon after incubation, comprising the step of (para [0065], regarding the grouping of birds can be transported to a growing house in the same colony basket in which they were placed at the hatchery, were the colony basket can be integrated with water and feed troughs)
providing, to the birds or reptiles, edible food during the incubation or transport of the birds or reptiles in feed troughs during the incubation or transport of the birds or reptiles (para [0065], regarding the grouping of birds can be transported to a growing house in the same colony basket in which they were placed at the hatchery, were the colony basket can be integrated with water and feed troughs)
Foreman et al. does not appear to specifically disclose edible insects or their parts during the incubation or transport of the birds or reptiles. 
However, Leonard et al. is in the field of feeding bird or other animals (pg. [2]) and teaches wherein edible insects or their parts can be used as a food source (abstract, regarding producing a food source which includes the use of insects and their larvae and pg. [5], regarding presentation of insects that are whole and live or sectional preparation or pupated whole and live). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed method to have modified Foreman et al. with the use of insects as a food source as taught by Leonard et al. Doing so would allow a method of producing a food source which includes the use of insects and their larvae which act as carriers providing immunity generation as well as protein, energy and biologically active beneficial compounds (pg. [5], from Leonard et al.). 

Regarding claim 3, Foreman et al. as modified discloses the method of claim 1, and further discloses wherein the edible insects are whole edible insects (pg. [5], from Leonard et al., regarding presentation of insects would be whole and live).

Regarding claim 4, Foreman et al. as modified discloses the method of claim 3, and further discloses wherein whole edible insects are alive (pg. [5], regarding presentation of insects would be whole and live).

Regarding claim 5, Foreman et al. as modified discloses the method of claim 4, and further discloses wherein whole live larvae of edible insects are provided (pg. [5], from Leonard et al., regarding presentation of insects would be pupated whole and live).

Regarding claim 13, Foreman et al. as modified discloses the method of claim 1 and further discloses wherein the birds or reptiles are also provided with: an additional source of water, preferably a source of water that does not dry out under prolonged heating conditions, more preferably an exogenous deep eutectic solvent that comprises water and two or more, primary metabolites, preferably selected from sugars, sugar alcohols, amino acids, organic acids and choline derivatives; or an additional source of edible food, preferably containing one or more grains, preferably derived from corn, rice, wheat and/or soybean; or both the additional source of water and the additional source of edible food (para [0065], from Foreman et al., regarding colony baskets can be integrated with water and feed channels and watering and feed troughs)

Regarding claim 14, Foreman et al. discloses a composition for feeding poultry or other animals (abstract), comprising
A composition for providing food and preferably also water in feed troughs for consumption and digestion by: birds or reptiles when newly hatched and undergoing incubation (para [0065], regarding the grouping of birds can be transported to a growing house in the same colony basket in which they were placed at the hatchery, were the colony basket can be integrated with water and feed troughs)
and/or birds and reptiles, preferably baby birds and baby reptiles, being transported after incubation, preferably immediately or soon after incubation (para [0065], regarding the grouping of birds can be transported to a growing house in the same colony basket in which they were placed at the hatchery, were the colony basket can be integrated with water and feed troughs)
Foreman et al. does not appear to specifically disclose the composition comprising edible insects and/or their parts.
However, Leonard et al. is in the field of feeding bird or other animals (pg. [2]) and teaches wherein the composition comprising edible insects and/or their parts (pg. [5], regarding presentation of insects that are whole and live or sectional preparation or pupated whole and live).
It would have been obvious to one skilled in the art before the effective filing date of the claimed method to have modified Foreman et al. with the use of insects as a food source as taught by Leonard et al and the use of troughs as taught by Foreman et al. Doing so would allow a composition of producing a food source which includes the use of insects and their larvae which act as carriers providing immunity generation as well as protein, energy and biologically active beneficial compounds (pg. [5], from Leonard et al.). 

Regarding claim 15, Foreman et al. as modified discloses the composition of claim 14, and further discloses wherein the edible insects are whole edible insects, preferably are alive, more preferably whole live larvae of edible insects (pg. [5], from Leonard et al., regarding presentation of insects that are whole and live or sectional preparation or pupated whole and live).

Regarding claim 17, Foreman et al. as modified discloses the composition of claim 14, and further discloses wherein the birds or reptiles undergoing incubation or transport are also provided with 
an additional source of water, preferably a source of water that does not dry out under prolonged heating conditions, more preferably an exogenous deep eutectic solvent that comprises water and two or more, primary metabolites, preferably selected from sugars, sugar alcohols, amino acids, organic acids and choline derivatives; or an additional source of edible food, preferably containing one or more grains, preferably derived from corn, rice, wheat and/or soybean; or  both the additional source of water and the additional source of edible food (para [0065], from Foreman et al., regarding colony baskets can be integrated with water and feed channels and watering and feed troughs)

Regarding claim 18, Foreman et al. discloses a method for incubating newly hatched birds or newly hatched reptiles and/or transporting birds or reptiles, preferably baby birds or baby reptiles by providing the birds or reptiles with edible food in feed troughs when incubating and/or when transporting the birds or reptiles. (para [0065], regarding the grouping of birds can be transported to a growing house in the same colony basket in which they were placed at the hatchery, were the colony basket can be integrated with water and feed troughs)
Foreman et al. does not appear to specifically disclose the method comprising edible insects and/or their parts.
However, Leonard et al. is in the field of feeding bird or other animals (pg. [2]) and teaches wherein the composition comprising edible insects and/or their parts (pg. [5], regarding presentation of insects that are whole and live or sectional preparation or pupated whole and live).
It would have been obvious to one skilled in the art before the effective filing date of the claimed method to have modified Foreman et al. with the use of insects as a food source as taught by Leonard et al and the use of troughs as taught by Foreman et al. Doing so would allow a method of producing a food source which includes the use of insects and their larvae which act as carriers providing immunity generation as well as protein, energy and biologically active beneficial compounds (pg. [5], from Leonard et al.). 

Regarding claim 19, Foreman et al. discloses a method for strengthening newly hatched birds or newly hatched reptiles when incubating them and/or strengthening birds or reptiles, advantageously baby birds or baby reptiles, when transporting them, preferably soon or immediately after their incubation, by providing the birds or reptiles with edible food when incubating and/or transporting the birds or reptiles (para [0065], regarding the grouping of birds can be transported to a growing house in the same colony basket in which they were placed at the hatchery, were the colony basket can be integrated with water and feed troughs)
Foreman et al. does not appear to specifically disclose the method comprising edible insects and/or their parts.
However, Leonard et al. is in the field of feeding bird or other animals (pg. [2]) and teaches wherein the composition comprising edible insects and/or their parts (pg. [5], regarding presentation of insects that are whole and live or sectional preparation or pupated whole and live).
It would have been obvious to one skilled in the art before the effective filing date of the claimed method to have modified Foreman et al. with the use of insects as a food source as taught by Leonard et al and the use of troughs as taught by Foreman et al. Doing so would allow a method of producing a food source which includes the use of insects and their larvae which act as carriers providing immunity generation as well as protein, energy and biologically active beneficial compounds (pg. [5], from Leonard et al.). 

Regarding claim 20, Foreman et al. as modified discloses the method of claim 18, and further discloses wherein the dibble insects are whole edible insects, that are alive, more preferably are whole live larvae of edible insects (pg. [5], from Leonard et al., regarding presentation of insects that are whole and live or sectional preparation or pupated whole and live).

Regarding claim 22, Foreman et al. as modified discloses the method of claim 18, and further discloses wherein the birds or reptiles are also fed, during incubation or transport, with: an additional source of water, preferably a source of water that does not dry out under prolonged heating conditions, more preferably an exogenous deep eutectic solvent that comprises water and two or more, primary metabolites, preferably selected from sugars, sugar alcohols, amino acids, organic acids and choline derivatives; or an additional source of edible food, preferably containing one or more grains, preferably derived from corn, rice, wheat and/or soybean; or both the additional source of water and the additional source of edible food (para [0065], from Foreman et al., regarding colony baskets can be integrated with water and feed channels and watering and feed troughs)

Claim(s) 6, 7 and 8 are rejected under 35 U.S.C 103 as being unpatentable over Foreman et al. (US 20140238308 A1) in view of Leonard et al. (WO 2000074693 A2) and in further view of Arsiwalla et al. (US 20150374005 A1)

Regarding claim 6, Foreman et al. as modified discloses the method of claim 5, but does not specifically disclose wherein the live larvae are selected from lesser meal worm (Alphitobius diaperinus), the buffalo worm (Alphitobius laevigatus) and/or the meal worm beetle (Tenebrio molitor).
However, Arsiwalla et al. is in the field of obtaining nutrients, feed and foodstuff from insects and worms (para. [0001]) and teaches wherein the live larvae are selected from lesser meal worm (Alphitobius diaperinus), the buffalo worm (Alphitobius laevigatus) and/or the meal worm beetle (Tenebrio molitor) (para. [0018], regarding insects that are flies, bugs, mosquitos, butterflies, moths, cicadas, termites, bees, ants, beetles, etc in which black soldier fly (Hermetia illucens), house fly (Musca domestica), morio worm (Zophobas Morio), mealworm (Tenebrio Molitor) or cricket (Gryllida) are more preferred).
It would have been obvious to one skilled in the art before the effective filing date of the claimed method to have modified Foreman et al. with the use of a variety of insects as a food source as taught by Arsiwalla et al. Doing so would allow the obtaining of nutrients, feed and foodstuff from insects or worms (para. [0001], from Arsiwalla).

Regarding claim 7, Foreman et al. as modified discloses the method of claim 1 but does not specifically discloses wherein the edible insects are selected from insects that are not a known vector for pathogens that could negatively affect the bird or reptile.
However, Arsiwalla et al. is in the field of obtaining nutrients, feed and foodstuff from insects and worms (para. [0001]) and teaches wherein the edible insects are selected from insects that are not a known vector for pathogens that could negatively affect the bird or reptile (para. [0018], from Arsiwalla, regarding how cultivation allows to control and reduces the risks associated with diseases of insects and with the toxicity of insect-derived foodstuffs, e.g. due to the presence insecticides, in contrast to insects harvested in the nature).
It would have been obvious to one skilled in the art before the effective filling date of the claimed method to have modified Foreman et al. with edible insects that don’t have a known vector for pathogens as taught by Arsiwalla. Doing so would allow the newly hatched birds or reptiles to safely gain nutrition and sustenance without harm to themselves or others through means of diseases.  

Regarding claim 8, Foreman et al. as modified discloses the method of claim 1 but does not specifically discloses wherein if the edible insect is a known vector, the edible insect are bred to be free from harmful pathogens for the bird or reptile wherein the edible insects are selected from insects that are not a known vector for pathogens that could negatively the bird or reptile.
However, Arsiwalla et al. is in the field of obtaining nutrients, feed and foodstuff from insects and worms (para. [0001]) and teaches wherein if the edible insect is a known vector, the edible insect are bred to be free from harmful pathogens for the bird or reptile wherein the edible insects are selected from insects that are not a known vector for pathogens that could negatively the bird or reptile (para. [0018], from Arsiwalla, regarding how cultivation allows to control and reduces the risks associated with diseases of insects and with the toxicity of insect-derived foodstuffs, e.g. due to the presence insecticides, in contrast to insects harvested in the nature).
It would have been obvious to one skilled in the art before the effective filling date of the claimed method to have modified Foreman et al. with edible insects that don’t have a known vector for pathogens as taught by Arsiwalla. Doing so would allow the newly hatched birds or reptiles to safely gain nutrition and sustenance without harm to themselves or others through means of diseases.  

Claim(s) 9, 12, 16, and 21 is rejected under 35 U.S.C 103 as being unpatentable over Foreman et al. (US 20140238308 A1) in view of Leonard et al. (WO 2000074693 A2) and in further view of and Kang et al. (KR 20120098062 A)
Regarding claim 9, Foreman et al. as modified discloses the method of claim 1, but does not specifically disclose wherein the edible insects or their parts have an average length of from 5 to 15 mm, wherein by average length, the larger dimension is considered as length, whereas the smaller dimension is considered as width, as edible insects typically have a larger and a smaller dimension, independently from their stage.
However, Kang et al. is in the field of feed composition for birds (abstract) and teaches wherein the edible insects or their parts have an average length of from 5 to 15 mm, wherein by average length, the larger dimension is considered as length, whereas the smaller dimension is considered as width, as edible insects typically have a larger and a smaller dimension, independently from their stage (pg. [3], regarding “the Tenebrio molitor” called the yellow mealworm. The height is about 15mm.).
It would have been obvious to one skilled in the art before the effective filing date of the claimed method to have modified Foreman et al. with the dimensions of an insect as taught by Kang et al. Doing so would allow an increase of improving nutrition and immunity from the compotisiton of Tenebrio molitor, earthworm, and ptecticus tenebrifer (abstract, from Kang et al).

Regarding claim 12, Foreman et al. as modified discloses the method of claim 1, but does not specifically disclose wherein the edible insects or their parts preferably have a maximum average length of from 5 mm to 20 mm.
However, Kang et al. is in the field of feed composition for birds (abstract) and teaches wherein the edible insects or their parts preferably have a maximum average length of from 5 mm to 20 mm (pg. [3], regarding “the Tenebrio molitor” called the yellow mealworm. The height is about 15mm.).
It would have been obvious to one skilled in the art before the effective filing date of the claimed method to have modified Foreman et al. with the dimensions of an insect as taught by Kang et al. Doing so would allow an increase of improving nutrition and immunity from the composition of tenebrio molitor, earthworm, and ptecticus tenebrifer (abstract, from Kang et al).

Regarding claim 16, Foreman et al. as modified discloses the composition of claim 14, but does not specifically disclose wherein the edible insects or their parts preferably have a maximum average length of from 5 mm to 20 mm.
However, Kang et al. is in the field of feed composition for birds (abstract) and teaches wherein the edible insects or their parts preferably have a maximum average length of from 5 mm to 20 mm (pg. [3], regarding “the Tenebrio molitor” called the yellow mealworm. The height is about 15mm.).
It would have been obvious to one skilled in the art before the effective filing date of the claimed method to have modified Foreman et al. with the dimensions of an insect as taught by Kang et al. Doing so would allow an increase of improving nutrition and immunity from the composition of tenebrio molitor, earthworm, and ptecticus tenebrifer (abstract, from Kang et al).

Regarding claim 21, Foreman et al. as modified discloses the method of claim 18, but does not specifically disclose wherein the edible insects or their parts preferably have a maximum average length of from 5 mm to 20 mm.
However, Kang et al. is in the field of feed composition for birds (abstract) and teaches wherein the edible insects or their parts preferably have a maximum average length of from 5 mm to 20 mm (pg. [3], regarding “the Tenebrio molitor” called the yellow mealworm. The height is about 15mm.).
It would have been obvious to one skilled in the art before the effective filing date of the claimed method to have modified Foreman et al. with the dimensions of an insect as taught by Kang et al. Doing so would allow an increase of improving nutrition and immunity from the composition of tenebrio molitor, earthworm, and ptecticus tenebrifer (abstract, from Kang et al).

Claim 10 are rejected under 35 U.S.C 103 as being unpatentable over Foreman et al. (US 20140238308 A1) in view of Leonard et al. (WO 2000074693 A2) and in further view of Ivey et al. (US 5985336 A)

Regarding claim 10, Foreman et al. as modified discloses the method of claim 1 but does not specifically disclose wherein the newly hatched birds or newly hatched reptiles undergoing incubation are provided with the edible insects and/or their parts in the period of from just before to less than 1 day after the birds or reptiles hatch 
However, Ivey is in the field of feeding poultry and other animals (abstract) and teaches wherein the newly hatched birds or newly hatched reptiles undergoing incubation are provided with the edible food in the period of from just before to less than 1 day after the birds or reptiles hatch (col. [3], lines 48-62, from Ivey, regarding the high moisture material in which it may be made available to the hatchlings prior to or during shipping by placing the high moisture material in the chick boxes along with the chicks).
It would have been obvious to one skilled in the art before the effective filing date of the claimed method to have modified Foreman et al. with the method of providing feed/water to the just before to less than 1 day of the birds or reptiles hatching as taught by Ivey et al. Doing so would allow the chicks or reptiles to consume nutritionally rich substance before or during transportation (col. [3], lines 63-67, from Ivey et al.)
Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN KIM NGUYEN whose telephone number is (571)272-9141. The examiner can normally be reached 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN KIM NGUYEN/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647